Ashe, J.
There is a statement of the case sent up with the transcript, signed by the opposing counsel, but it does not disclose the grounds of exception taken by the defendant. The statement of the case, signed by counsel, or the presiding judge, in our practice, is a substitute for “a bill of exceptions, wherein should be set forth the errors complained of. “It is the privilege of an appellant to make up his case, and it is his duty to do it, so as to intelligibly exhibit the error in the judgment of which he complains; and the rules of practice give him all the necessary power to do so. Ordinarily, if he fail to do so, the only course left open to the supreme court is to confirm the judgment below, not because it is thought to be right, but because it cannot be seen to be wrong." Williams v. Council, 65 N. C., 10; Stewart v. Garland, 1 Ired., 470; Fleming v. Halcomb, 4 Ired, 268; Harry v. Graham, 1 Dev. & Bat., 76; Honeycutt v. Angel, 4 Dev. & Bat., 306; Thomas v. Alexander, 2 Dev. & Bat., 385; State v. Orrell, Busb., 217; Turner v. Foard, 88 N. C., 683.
In the absence of a bill of exceptions, we have looked) through the record, and are unable to discover the ground's upon which the defendant's exception was taken, unless it was because the second issue had not been responded to by the jury. That issue was immaterial. Ilow could it be a material matter of inquiry whether he knew of the trust, when it was the trust itself he was buying, which he had the right to do, and which, by the transfer of the equity,gave him the same right to call for the conveyance of the legal-estate that Standridge had, and it made no difference whether he paid a valuable consideration for it or not. “For no consideration is necessary in the transfer of an equity, but only necessary to- raise an equity, and when (once raised, to be transferred like all other rights, upon legal evidence of the will of the owner to make the transfer." Patton v. Clendenin, 3 Murphy, 68.
*396There is no error; the judgment of the court below must be affirmed.
No error. Affirmed.